DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the response received October 28, 2021 to the restriction and election of species requirement. The claim amendment received October 28, 2021 has been entered.  Claims 1-21 are present in the application.  
Regarding the restriction, Group I, claims 1-18, drawn to an OLED device was elected.  Claims 19-21 are withdrawn as non-elected.  
Regarding the election of species requirement, applicant elected without traverse the first compound of claim 17 as a first material and compound B of claim 15 as a second material.  Applicant did not specifically list the claims which are considered to read upon the two species materials and accordingly, the examiner is considering all of the device claims except for claim 8, which is clearly not within the elected two species as the first and second materials must be the same material, and claim 16, which recites first materials that are not the selected claim 17 material.  If claims have been included for examination that should actually be withdrawn as non-elected claims, applicant should indicate in the next response which claims should be withdrawn in light of the considered species (e.g., claim 6 with regard to emission properties).  Claims 8 and 16 are currently withdrawn as non-elected.  
Claims 1-7, 9-15, 17 and 18 are currently under consideration with respect to the restriction/election.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 comprises a limitation directed to “the fluorescent emissive dopant”, but there is no “fluorescent emissive dopant” in claim 1. The term lacks antecedent basis and is not fully understood.  Clarification and/or correction are required.
Claim 17 comprises two sentences, which is improper claim format.  Additionally, the phrase “Again, as already noted above” is not understood as there are no R groups “already noted” and defined.  The phrase renders claim 17 indefinite.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2005/0208329 A1) in view of Thompson et al. (US 2016/0232265 A1).
Conley et al. teaches organic electroluminescent devices comprising a light emitting layer (see Conley et al. title and par. 110).   The light emitting layer may include fluorescent material (see Conley et al. par. 30 and 36 and page 15), which is the same as instant “second material” (of instant claim 15):

    PNG
    media_image1.png
    120
    272
    media_image1.png
    Greyscale
.
Host material may be included in the light emitting layer (see par. 112, 113, 115) and may include benzazole type materials (see par. 142-145).  Conley et al. does not appear to teach a specific “host” material for a light emitting layer the same as instant “first material” compound (of instant claim 17)

    PNG
    media_image2.png
    150
    145
    media_image2.png
    Greyscale
.  
In analogous art, Thompson et al. teaches compounds in Figure 5E as host material for an OLED:

    PNG
    media_image3.png
    182
    200
    media_image3.png
    Greyscale


Regarding the instant “third material”, Conley et al. teaches phosphorescent materials may be included (see par. 150).  Phosphorescent materials discussed include preferred materials indicated by applicant in the instant application such as Ir(ppy)3 (see par. 152). 
	Regarding claim 2, Conley teaches the following material as fluorescent (see par. 30 and 36 and page 15):

    PNG
    media_image1.png
    120
    272
    media_image1.png
    Greyscale
.
Regarding claim 3, Conley discusses the inclusion of phosphorescent material as emitters as discussed above (see par. 150, 152).
Regarding properties and property relationships of the claims (especially claims 4-6, 9-13 and 18), the materials taught by Conley includes material identical to second material and third material identified by applicant and Thompson teaches material the same as first material identified by applicant.  Accordingly, since the material of the prior art is the same or similar to the material indicated by applicant, the required properties and property relationships as claimed are considered to naturally flow from the teachings of the prior art to include the materials in an emissive layer of an OLED.  Note that the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 7, Conley discloses emitting layers may be present (see par. 111) and Thompson et al. teaches material the same as the instant “first material” may be present in a light emitting layer of an OLED as discussed above.
Applicant claims a combination that only unites old elements (i.e., light emitting layer materials for light emitting devices) with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicants have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Liu et al., Journal of Materials Chemistry C, (2015), Vol. 3, pages 4394-4401 discloses phenanthroimidazole  hybrid host material for blue fluorescent, green and red phosphorescent OLEDs.
Son (US 2005/0196638), Iijima (US 2006/0158104) and Deaton (US 2008/0286610) each teach light emitting devices with both fluorescent dopant and phosphorescent dopant. 
Nakagawa (US 2004/0124766) teaches organic light emitting devices with multiple or combined emitting layers (see par. 141-164).
Forrest (US 2006/0273714) teaches OLEDs that emit light with a combination of fluorescent and phosphorescent emitters (see abstract).
The references are considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786